Opinion issued April 22, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00168-CV
———————————
Rig Fabricators & Repair, Inc., Appellant
V.
Steve
Stephens d/b/a and a/k/a Terra-Texas Company, Appellee

 

 
On Appeal from the 234th District Court
Harris County, Texas

Trial Court Case No. 2009-30296
 

 
MEMORANDUM OPINION
          This is an
interlocutory appeal from the trial court’s February 15, 2010 order denying appellant Rig Fabricators & Repair, Inc.’s special appearance.  See
Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014(a)(7) (Vernon 2008).  On March
10, 2010, the trial court withdrew its February 15, 2010 order.
           Accordingly, the appeal is moot, and we
dismiss it want of jurisdiction.  See Tex.
R. App. P. 42.3(a).
 
PER CURIAM
 
Panel consists of Justices Keyes, Sharp, and
Massengale.